Citation Nr: 1026928	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for thrombocytopenic 
purpura (TTP), also claimed as blood clots, to include as a 
result of asbestos exposure.

4.  Entitlement to service connection for spots on lungs, to 
include as result of asbestos exposure, and as secondary to TTP.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims.

In November 2009, the Board remanded the case for additional 
evidentiary development to include obtaining outstanding 
treatment records and according the Veteran an examination(s) 
which addressed the etiology of the claimed disabilities.  
Additional treatment records were obtained, and the Veteran 
underwent additional VA examinations in February 2010.  With the 
exception of the hypertension claim, the Board finds that these 
examinations are adequate for resolution of this case.  
Therefore, except for the hypertension claim, the Board finds 
that the remand directives have been completed.  As such, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is still required 
for resolution of the hypertension claim.  Accordingly, this 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's claimed vision 
loss, TTP, and spots on the lungs were incurred in or otherwise 
the result of active service to include in-service asbestos 
exposure.

CONCLUSIONS OF LAW

1.  Vision loss was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  TTP was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Spots on the lungs were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in November 2005, January 2006, and 
March 2006, all of which were clearly sent prior to the April 
2006 rating decision that is the subject of this appeal.  He was 
also sent additional notification via January 2010 letter 
followed by readjudication of the appeal by an April 2010 
Supplemental Statement of the Case (SSOC) which "cures" the 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied with the 
exception of the hypertension claim.  The Veteran's service 
treatment and personnel records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in February 2010 which included opinions that addressed the 
etiology of his vision loss, TTP, and lung disorder.  As these 
opinions were based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds they 
are supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings of 
the February 2010 VA examiners, not has any prejudice otherwise 
been indentified therein.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his claimed disabilities 
either originated during service and/or are due to in-service 
asbestos exposure.  Specifically, he attributes his blood clots, 
TTP diagnosis, and lung spots to in-service asbestos exposure 
while serving aboard U.S. Navy ships in the boiler room.  

For claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21-88- 8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended. The new M21-1 guidelines were set forth at M21-1, 
Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that a determination must 
be made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  Thus, VA must analyze the veteran's 
claim of entitlement to service connection for asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease. 
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

The Board also notes that hypertension means persistently high 
arterial blood pressure, and by some authorities, the threshold 
for high blood pressure is a reading of 140/90.  See Dorland's 
Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  As such, specific medical testing 
is required to confirm the presence of hypertension, and it is 
not the type of condition which is subject to lay observation 
without this testing.



Analysis

Initially, the Board observes that it previously determined in 
the November 2009 remand that there is medical evidence which 
establishes the Veteran receives treatment for the claimed 
conditions, to include repeated diagnostic imaging to monitor the 
existence of any lung abnormality.  Further, the Veteran's 
service treatment records also show vision complaints requiring 
the provision of eye glasses, diastolic blood pressure of 99 at 
separation, and a questionable in-service chest X-ray.  His 
service personnel records confirm that, prior to being a Navy 
recruiter, his military occupation was an automatic combustion 
console operator with boiler water training.  In addition, his 
service treatment records confirm his participation in an 
Asbestos Medical Surveillance Program (AMSP) which targeted 
personnel with significant asbestos exposure risk.  

In view of the foregoing, the Board remanded this case in 
November 2009 for the Veteran to be accorded appropriate VA 
examinations to determine the nature and etiology of his 
identified hypertension, blood condition, and vision impairment, 
as well as any lung spots diagnosed during the appellate period. 

The February 2010 VA eye examination diagnosed the Veteran's 
vision loss as myopia, and stated the Veteran had normal ocular 
exam for age.  Further, the examiner stated that myopia was an 
inherited thing and was not related to any service-connected 
disability.  In addition, the Board notes that as a general rule 
vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-
long defect, and is normally a static condition which is 
incapable of improvement or deterioration.  See VAOGCPREC 67-90 
(1990).  

The other February 2010 VA examination diagnosed essential 
hypertension.  Moreover, the examiner stated, in part, that from 
a general medical standpoint, he was unable to define any 
disabilities related to the hemic system, to hypertension, or to 
the respiratory system that would interfere with the Veteran's 
ability to perform his usual employment.  The examiner also 
stated there was currently no evidence of ongoing TTP or 
hemolytic anemia or thrombocytopenia.  The exact etiology of the 
chronic thrombocytopenia and anemia was not clear and would 
require speculation to list a specific diagnosis.  Similarly, the 
examiner noted that pulmonary function tests showed normal FEV-1 
of 83 percent; normal lung volumes with TLC of 89 percent; and 
the diffusion study was likewise normal at 82 percent.  Further, 
there was no evidence of asbestosis on chest X-ray.  Most 
importantly, the examiner stated that there was no evidence the 
TTP or clotting disorder related to minor abnormalities noted on 
CT scan of the chest.  Simply put, the February 2010 VA examiner 
essentially opined that the Veteran's claimed TTP and spots on 
the lungs were not related to the confirmed in-service findings, 
nor in-service asbestos exposure.  

The Board acknowledges that, as detailed in the preceding 
paragraph, the examiner indicated there was no current TTP or 
lung disorder.  However, the Board previously determined in the 
November 2009 remand that there was medical evidence establishes 
that the Veteran receives treatment for the claimed conditions, 
to include repeated diagnostic imaging to monitor the existence 
of any lung abnormality.  In McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.  Nevertheless, these 
claims must still be denied as the February 2010 VA examiner 
concluded that these disabilities were not related to the 
confirmed in-service findings, to include asbestos exposure.

In view of the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is against 
a finding that the Veteran's claimed vision loss, TTP, and spots 
on the lungs were incurred in or otherwise the result of active 
service to include in-service asbestos exposure.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to these claims must be 
denied.

As an additional matter, the Board acknowledges that the Veteran 
also indicated his spots on the lungs were secondary to TTP.  
However, as service connection is not warranted for TTP, there is 
no basis to award secondary service connection as a result 
thereto under 38 C.F.R. § 3.310.  Simply put, the law does not 
permit the establishment of service connection for a disability 
that is secondary to another nonservice-connected disability.


ORDER

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for TTP, also claimed as blood 
clots, to include as a result of asbestos exposure, is denied.

Entitlement to service connection for spots on lungs, to include 
as result of asbestos exposure, and as secondary to TTP, is 
denied.


REMAND

As detailed above, the Board noted in the November 2009 remand 
that the Veteran had an elevated diastolic blood pressure reading 
of 99 at the time of his separation from service, and directed 
that the VA examination(s) to opine whether the claimed 
disabilities were incurred in or aggravated by military service, 
among other things.  Here, while the February 2010 VA examiner 
indicated the Veteran's hypertension was not related to in-
service asbestos exposure, it does not appear that the examiner 
indicated whether the hypertension was directly related to 
service to include the aforementioned elevated diastolic blood 
pressure reading.  

The Court has held that "a remand by ... the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a remand 
by ... the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall, 11 Vet. App. at 271.  

In view of the foregoing, the Board finds that the November 2009 
remand directives have not been satisfied with respect to the 
hypertension claim.  Accordingly, the Board must remand the case 
again to obtain clarification from the February 2010 VA examiner 
as to whether the Veteran's hypertension is causally related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
made available to the examiner who 
conducted the February 2010 VA examination 
for review and clarification.  The examiner 
must express an opinion as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the Veteran's 
current hypertension was incurred in or 
aggravated by his active military service, 
to include the elevated diastolic blood 
pressure reading of 99 noted at the time of 
separation from service.

If the examiner who conducted the February 
2010 VA examination is unavailable, the 
Veteran's claims folder should be made 
available to another appropriately 
qualified clinician for promulgation of the 
requested opinion.  If a new examination is 
deemed necessary, one should be conducted.

A complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran should be furnished a SSOC, 
which addresses all of the evidence obtained after the issuance 
of the last SSOC in April 2010, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


